Citation Nr: 0422763	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  97-31 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1960 
to June 1962.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a respiratory disability.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the denial 
of his claim for service connection for a chronic respiratory 
disorder.  During the current appeal, and specifically in 
August 2001, the veteran noted that he had changed residences 
and now lived in Virginia.  He requested that his claims 
folder be transferred accordingly.  Consequently, the RO in 
St. Petersburg, Florida transferred the veteran's claims 
folder to the RO in Roanoke, Virginia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Competent evidence associates the veteran's chronic 
allergic rhinitis and chronic maxillary sinusitis with his 
active military duty.  


CONCLUSION OF LAW

Chronic allergic rhinitis with chronic maxillary sinusitis 
was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for a chronic respiratory 
disorder.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to the him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Factual Background

Service medical records reflect treatment for sinus trouble 
and a cough in November 1960 and an upper respiratory 
infection later in the same month.  At the separation 
examination which was conducted in April 1962, the veteran 
denied ever having experienced sinusitis or asthma.  This 
evaluation demonstrated that the veteran's nose, sinuses, 
lungs, and chest were normal.  X-rays taken of the veteran's 
chest at that time were negative.  

Relevant post-service medical records reflect treatment for, 
and evaluation of, allergic rhinitis on multiple occasions in 
August 1975.  In a letter dated in this month, a private 
physician expressed his opinion that the veteran's allergic 
rhinitis was "definitely worsened by [the] environmental 
pollutants [including smoke and dust from welding] at his 
present job."  

At a December 1975 private examination, the veteran reported 
having a history of difficulty with dust "as far back as 
1960 at Fort Leonard Wood."  Specifically, at that time, the 
veteran reported that exposure to coal dust had resulted in 
his development of an upper respiratory infection for which 
he was hospitalized.  A physical examination of the veteran's 
chest demonstrated equal expansion bilaterally, quite prompt 
inspiration and expiration, and no expiratory wheezes of any 
type.  Prior pulmonary functions tests had shown no 
abnormalities of any type.  The examining physician concluded 
that the veteran had mild chronic allergic or vasomotor 
rhinitis which had been associated with "exposure . . . [to] 
various types of jobs."  The examiner was unable to 
"implicate any particular job in having produced this 
[condition] or aggravated it."  To avoid the risk of nasal 
congestion resulting in closure of the sinuses and sinusitis, 
the examiner recommended that the veteran avoid work 
involving a dusty atmosphere.  

Private X-rays taken of the veteran's chest in August 1976 
were consistent with interstitial fibrosis.  VA medical 
records subsequently dated from December 1983 and September 
1984 reflected outpatient treatment for rhinitis and a 
possible history of nasal allergy.  

Private X-rays taken of the veteran's chest in January 1992 
provided findings which the radiologist concluded "could be 
consistent with chronic lung disease and [a] previous 
granulomatous infection."  VA X-rays taken of the veteran's 
chest in August 1993 showed mild nonspecific interstitial 
changes but no evidence of active cardiopulmonary disease.  
VA X-rays subsequently taken of the veteran's chest in July 
1994 confirmed that the veteran had no acute cardiopulmonary 
changes.  In August 1994, a VA physician reviewed prior 
private X-rays taken of the veteran's chest and concluded 
that these radiographic films reflected scattered calcified 
granulomas as well as a very ill-defined nodular density over 
the anterior aspect of the right fourth rib in an area of 
some fibrosis which the doctor doubted represented any 
significant finding.  

In April 1997, the veteran underwent a VA trachea and bronchi 
examination.  At that time, he reported that he had been 
hospitalized at Fort Leonard Wood in Missouri for two weeks 
for treatment for a fever and difficulty breathing due to a 
defective heating system.  He stated that, during service, he 
worked as a grounds-keeper and a mechanic and that, after 
military duty, he continued to work as a heavy equipment 
mechanic.  He reported that he always wore protective devices 
on his nose and eyes when he worked.  The veteran further 
asserted that he has been subjected to recurrent respiratory 
infection since the initial in-service hospitalization for 
respiratory treatment.  His current complaint included 
shortness of breath upon exertion.  He denied any chronic 
cough, wheezing, chronic headaches, or nasal congestion.  

A physical examination of the veteran's lungs demonstrated 
clear breath sounds but no rales or wheezing.  X-rays taken 
of the veteran's chest several weeks after the evaluation 
reflected chronic obstructive pulmonary disease as well as 
minimal left lower lobe atelectatic discoid change.  
Pulmonary function tests completed on the same day as the 
radiographic films were essentially normal.  The pulmonary 
function tests showed normal lung volumes and diffusion, no 
evidence of significant restrictive or obstructive 
ventilatory defect, isolated reduction in mid-flow rates 
indicating mild obstruction to air flow, and respiratory 
alkalosis (the etiology of which, according to the examiner, 
was unclear).  Following the interview with the veteran and 
review of his electronic medical records, radiographic films, 
and pulmonary function test results, the examiner provided 
impressions of lung granuloma by history (with no granuloma 
or calcification seen on current radiographic films) as well 
as chronic obstructive pulmonary disease.  

A private physical examination conducted in July 2000 
demonstrated scattered mild rhonchi in both lung fields but 
no crackles.  The examiner concluded that the veteran's 
complaints of shortness of breath were secondary to COPD 
which was supported by pulmonary function tests as well as by 
chest X-rays.  This physician also explained that the 
veteran, a nonsmoker, gave a history of recurrent respiratory 
tract infections as well as a history of exposure to toxic 
and chemical fumes, coal ash, and particulate material during 
service that "may be enough to cause chronic obstructive 
pulmonary disease."  Additionally, the doctor concluded that 
the veteran has allergic rhinitis and sinusitis "which looks 
like a chronic problem and . . . could be from exposure to 
the fumes, chemicals, and allergens in the environment."  

Pulmonary function tests completed several days later in 
August 2000 provided findings which were consistent with a 
mild obstructive ventilatory defect.  VA X-rays taken of the 
veteran's chest on the following day in August 2000 showed 
chronic obstructive pulmonary disease but no acute disease.  

In July 2003, the veteran underwent a VA examination.  At 
that time, he complained of shortness of breath on exertion 
(e.g., upon walking more than half a block) which is 
aggravated by exposure to dust and fumes, the ability to 
climb only one flight of stairs, and coughing with whitish 
sputum.  He also reported receiving VA outpatient treatment, 
including antibiotics, for an upper respiratory infection and 
sinusitis in the past month.  He noted that he uses a nasal 
inhaler spray twice a day but does not use a respiratory 
inhaler.  

A physical examination of the veteran's chest demonstrated 
symmetrical movement of the rib cages, no deformity in the 
chest wall causing restriction of breathing, no wheezes or 
rales in auscultation of the lungs, audible breath sounds 
throughout the lung fields, and no clinical evidence of 
clubbing of the fingernails.  A physical examination of the 
veteran's nose and sinuses reflected a midline septum, red 
and congested mucosa of both nostrils, evidence of crust 
formation in the back of both nostrils, as well as sensitive 
and slightly painful manipulation of the paranasal sinuses 
over the maxillary area.  

X-rays taken of the veteran's chest showed no active 
cardiopulmonary disease.  X-rays taken of his sinuses 
reflected bilateral mild chronic maxillary sinusitis.  
Pulmonary function testing was normal.  

Based the examination findings and testing results, the 
examiner diagnosed chronic allergic rhinitis with chronic 
maxillary sinusitis as well as a history of COPD with normal 
chest X-rays and normal pulmonary function testing.  The 
examiner, who had reviewed the service medical records, 
concluded that the veteran has had no significant pulmonary 
abnormality and, thus, no pulmonary pathology related to 
service.  Further, the examiner expressed his opinion that 
the veteran's chronic rhinitis and sinusitis "is as likely 
as not . . . related to [the] episodes of upper respiratory 
infection in the service."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Throughout the current appeal, the veteran has asserted that 
his current respiratory condition began in service, when he 
was treated for an upper respiratory infection.  See, e.g., 
July 2000 hearing transcript (T.) at 8-10, 20-21.  He has 
claimed in-service exposure to coal dust from a faulty coal 
furnace, engine exhaust, and asbestos dust and poor 
ventilation while working as a truck mechanic in the motor 
pool.  See, e.g., T. 8-10.  

Competent evidence of record supports the veteran's 
contention that he incurred a respiratory disorder during his 
active military duty.  As the Board has previously discussed 
in this decision, the veteran was treated for sinus trouble, 
a cough, and an upper respiratory infection during service in 
November 1960.  Post-service medical reports reflect 
continued treatment for, and evaluation of, respiratory 
disorders.  VA and private medical records indicate 
outpatient treatment for, and evaluation of, a respiratory 
disorder variously diagnosed as allergic rhinitis, vasomotor 
rhinitis, interstitial fibrosis, COPD, and sinusitis between 
August 1975 and July 2003.  The VA examiner concluded that 
pulmonary pathology (interstitial fibrosis and COPD) was not 
related to service.  However, chronic rhinitis and sinusitis 
"is as likely as not . . . related to [the] episodes of 
upper respiratory infection in the service."  

In view of these facts, the Board finds that service 
connection for the currently diagnosed chronic allergic 
rhinitis with chronic maxillary sinusitis is warranted.  The 
evidence supports the veteran's claim for service connection 
for this disability.  See, 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  




ORDER

Service connection for chronic allergic rhinitis with chronic 
maxillary sinusitis is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



